UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROBERT L. SINGLETEARRY,                
                Plaintiff-Appellant,
                 v.
TRANSNET, INCORPORATED, t/a                        No. 01-2085
Integrated Travel International, a
Virginia Corporation,
                 Defendant-Appellee.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge.
                         (CA-00-1974-A)

                      Submitted: January 30, 2002

                      Decided: February 13, 2002

      Before WIDENER and WILKINS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

John W. Karr, Theodore S. Allison, KARR & ALLISON, P.C., Wash-
ington, D.C., for Appellant. Joel P. Bennett, LAW OFFICES OF
JOEL P. BENNETT, P.C., Washington, D.C. for Appellee.
2                   SINGLETEARRY v. TRANSNET, INC.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Robert L. Singletearry, an African American male, appeals the dis-
trict court’s order granting summary judgment to Transnet, Inc.
("Transnet"), a travel agency, pursuant to Transnet’s motion for sum-
mary judgment in Singletearry’s civil action alleging wrongful termi-
nation based on race under Title VII of the Civil Rights Act of 1964,
42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp. 2000).

   In 1999, Transnet terminated Singletearry’s employment. After
Singletearry’s termination, he administratively exhausted his claim
that he was wrongfully terminated based on his race. Singletearry
then brought suit in district court, and Transnet moved for summary
judgment. The district court, viewing the facts in the light most favor-
able to Singletearry, held Transnet presented a legitimate, nondiscrim-
inatory reason to terminate Singletearry’s employment: Transnet’s
inability to profitably employ Singletearry in light of Transnet’s
declining revenues. The district court granted Transnet’s motion for
summary judgment, holding Singletearry could not show a genuine
factual dispute over whether Transnet’s stated reason for Singletear-
ry’s termination was pretextual. Singletearry appeals, arguing the dis-
trict court erred in holding Transnet’s stated reason for his termination
was not pretextual.

   We review a grant of summary judgment de novo. Higgins v. E. I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,
322-23 (1986). We view the evidence in the light most favorable to
the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
255 (1986).
                    SINGLETEARRY v. TRANSNET, INC.                     3
   Singletearry’s appeal is without merit; the district court did not err
in holding Transnet articulated a legitimate, nondiscriminatory basis
for Singletearry’s termination. Texas Dep’t of Cmty. Affairs v. Bur-
dine, 450 U.S. 248, 253-54 (1981).

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid in the decisional pro-
cess.

                                                            AFFIRMED